           Case 1:19-cv-05376-WHP Document 61 Filed 12/17/20 Page 1 of 1




                                      Ronai & Ronai, LLP
                                           Attorneys at Law
                                          The Ronai Building
                                             34 Adee Street
                                        Port Chester, NY 10573
                                         Tel: (914) 824-4777


                                                                December 17, 2020

  VIA ECF
  The Honorable William H. Pauley, III
  United States District Court
  Southern District of New York
  500 Pearl Street, Courtroom 20B
  New York, NY 10007

         Re:     Oliver Krafcsik v. Egnatia Construction, Inc., et. al.
                 Case No.: 19-cv-05376-WHP

  Your Honor:

           We represent Plaintiff Oliver Krafcsik in the above referenced matter. I am writing this
  letter to request an adjournment of the pre-motion telephone conference presently scheduled for
  2:00PM this afternoon.

          I found out this morning that the handling attorney who was prepared to do conference call
  this afternoon, is ill and unable to attend. As such, I immediately reached out to defense counsel
  to request consent for an adjournment, however, I have not yet heard back from him.

         This is our first request for an adjournment.

          In view of the foregoing, I respectfully request that the pre-motion telephone conference
  presently scheduled for 2:00PM this afternoon be adjourned to December 28, 2020 or December
  29, 2020, or that in lieu of the conference – that a briefing schedule be set for both plaintiff’s and
  defendant’s summary judgment motions.

         Thank you for your attention to this matter.

$SSOLFDWLRQ*UDQWHG7KHSUHPRWLRQFRQIHUHQFHDW             Respectfully,
SPRQ'HFHPEHULVDGMRXUQHG7KH
SUHPRWLRQWHOHSKRQLFFRQIHUHQFHLVUHVFKHGXOHGIRU            /s/
'HFHPEHUDWDP7KHGLDOLQQXPEHU            Chun Yip So
LVSDVVFRGH                            Senior Paralegal

  Cc: All parties via ECF

                  'DWHG'HFHPEHU
                         1HZ<RUN1HZ<RUN
